Title: To Thomas Jefferson from Henry Dearborn, 12 April 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            
                            
                        
                  
                            Sir,
                     War Department April 12. 1806
                        
                        I have the honor of proposing for your approbation the following promotions and appointments in the first Legion of the Militia of the District of Columbia, viz:
                  Cornet Jeremiah Williams to be promoted to the Rank of 1st. Lieutenant of Cavalry, vice Lieut. Voss resigned
                  Nathan Lufborough to be appointed Second Lieutenant of Cavalry, vice Lieut. Coxe heretofore promoted.
                  Lewis Ford to be appointed Cornet of Cavalry, vice Jeremiah Williams promoted.
                  Thomas Beatty to be appointed Captain of Light Infantry, vice, Capt. Charles Mc.Laughlin deceased.
                  Accept, Sir, the assurances of my high respect and  sentiments
                  
                        
                            H. Dearborn
                     
                        
                    